DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[72]: “waste water stream 87” appears to be a typographical error where “waste water stream 89” was intended. See [67].
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 232 in Fig. 5. It is respectfully suggested that Applicant amend [91], line 4 to “The remaining liquid in the reflux drum 218 is fed via a stream 220 to be combined with methanol product 232 from the MP section 208 . . .”  .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-14 and 16-20 are objected to because of the following informalities:  
Claim 12: Applicant is respectfully advised to amend “a second waste gas stream generated at the stripper unit” to “a 
Claim 13: Applicant is respectfully advised to provide an “and” to improve grammar and to maintain the required sentence structure of the claim (i.e., “wherein . . . with the reflux drum, and the at least one stripping fluid”). See MPEP 608.01(m).
Claim 14: Applicant is respectfully advised to provide an “and” to improve grammar and to maintain the required sentence structure of the claim (i.e., “wherein . . . with the reflux drum, and the at least one stripping fluid”).
Claim 16: Applicant is respectfully advised to provide an “and” to improve grammar and to maintain the required sentence structure of the claim (i.e., “wherein . . . from the drum, and the stripper unit”). In line 2, “a non-reflux” appears to be a misstatement of “a non-reflux stream.” See line 3. In lines 2-3, Applicant is respectfully advised to amend “the stripper unit receives the non-reflux stream” to “the stripper unit receives the non-reflux stream as the condensed overhead stream” so that the claim clearly incorporates the limitations of claim 1.
Claim 17: As discussed relative to claim 1 above, Applicant is respectfully advised to amend “configured for condensing a portion of the overhead stream of the process stream” (line 6) and related text (lines 8, 10, and 12). 
Claim 18: Applicant is respectfully advised to amend “comprising the steps:” to “comprising the steps of:” or “comprising the following steps:” so that the claim has the form of a sentence. 
Claim 19: Applicant is respectfully advised to amend “comprising the steps:” to “comprising the steps of:” or “comprising the following steps:” so that the claim has the form of a sentence. Applicant is respectfully advised to provide an “and” after “condensing the overhead portion of the process stream using the heat exchanger;” so that the claim reads as a sentence.
Claim 20: Applicant is respectfully advised to amend the claim so that it reads as a single sentence, and to recite the names of claim elements consistently e.g., “wherein the heat exchanger comprises first and second heat exchangers, the first heat exchanger is configured to condense a portion of the overhead stream, and the second heat exchanger is configured to receive a gaseous stream from the first heat exchanger and to condense a portion of the gaseous stream from the first heat exchanger.”
Appropriate correction is required. 

Claim Interpretation
Claim 1 recites, “a heat exchanger located at an overhead portion of the separation unit.” It is noted that the limitation of “at an overhead portion” is not defined by the specification but is depicted in the figures. This and similar phrases in the claims are interpreted broadly as positioned vertically above a vertical midpoint of a separation unit.
Claim 12 recites “a second waste gas stream generated at the stripper unit.” Since the disclosure does not appear to include two waste gas streams at a stripper unit, “second” is interpreted to simply be Applicant’s preferred nomenclature for a waste gas stream.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: The claim recites, “the condensed portion of the process stream.” There is insufficient antecedent basis for this limitation, noting that the apparent intended antecedent is “configured for condensing the overhead stream of the process stream,” which does not recite a/the condensed portion. For the purposes of examination only, claim 1 will be interpreted as providing sufficient antecedence, in keeping with the suggestions offered in the objection to claim 1 above.
Claims 12-14 are rejected because of their dependence from claim 11.
Claim 15: The claim recites, “each of the relatively high- and low-pressure columns further comprising at least one heat exchanger located at an overhead portion of the respective column and configured to receive an overhead process stream thereof.” The claim depends from claim 1, which recites, “the separation unit comprising a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream.” It is unclear if the “at least one heat exchanger” (claim 15) is the same feature as “a heat exchanger” (claim 1), noting that claim 15 does not treat “a heat exchanger” as an antecedent. It is also unclear what is meant by “at least one heat exchanger located at an overhead portion of the respective column,” since “respective” is defined by Merriam-Webster online dictionary as “particular, separate,” so it is unclear how one heat exchanger (a possible interpretation of “at least one heat exchanger”) can be separately located at an overhead portion of two different columns (lines 2-3). Lastly, it is unclear whether “an overhead process stream thereof” (claim 15) is the same feature as “overhead stream of the process stream” (claim 1), noting that the antecedent is not acknowledged. For the purposes of examination only and in view of Fig. 5, claim 1 will be interpreted as reciting “at least one heat exchanger,” claim 15 will be interpreted as clarifying that the ”at least one heat exchanger” comprises two heat exchangers, and claim 15 will be interpreted as clarifying that the “overhead stream of the process stream” (claim 1) is one of two overhead process streams in claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR20150019394A, hereinafter “Lee”).
Regarding claim 1, Lee discloses a system (Fig. 1) for separating carbon dioxide 5 ([0037]) from a carbon dioxide-containing absorption liquid 3 ([0026]) (i.e., a system for separating a gas from a process stream) comprising:
a flash drum 130 configured to receive carbon dioxide-containing absorbent liquid 3B ([0030]) from an absorption tower 110 that absorbs the carbon dioxide component from an exhaust gas 1 ([0027]) (i.e., a separation unit configured to receive a process stream of a chemical process), the flash drum discharging carbon dioxide-containing vapor 3C and carbon dioxide-containing absorbent liquid 3D ([0031]) (i.e., and to separate at least one component of the process stream), 
a condenser 170 that condenses water vapor included in the carbon dioxide-containing vapors 3F ([0037]) (i.e., the separation unit comprising a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit, the heat exchanger being configured for condensing the overhead stream of the process stream); and
a stripping tower 140 that receives condensed water 6 from the condenser 170 via a reflux drum 180 ([0037]) (i.e., a stripper unit configured to receive the condensed overhead stream of the process stream from the heat exchanger) for the discharge of carbon dioxide 5 ([037]), wherein the stripping tower receives steam 10 for separating the carbon dioxide ([0033]) (i.e., and being configured for separating the gas from the condensed overhead stream of the process stream by introducing at least one stripping fluid thereunto).
Further regarding the limitations of “a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit,” condenser 170 is located above a midpoint of the flash drum 130, and it receives an overhead steam 3C, 3E, and 3F (Fig. 1) from the flash drum 130, so condenser 170 can be regarded as located at an overhead portion of the flash drum 130.
Lee discloses all the limitations of claim 1.

Regarding claim 10, Lee discloses a reflux drum 180 that receives condensed water from condenser 170 for recycling to the stripping tower 140 ([0037]) (i.e., a drum configured for receiving the condensed overhead stream from the heat exchanger upstream of the stripper unit).

Regarding claim 11, Lee discloses a reflux drum 180 ([0037]) that is connected to the flash drum 130 via streams 3C, 3E, and 3F (Fig. 1) (i.e., the drum is a reflux drum connected to the separation unit) and that is configured to separate condensed water from carbon dioxide 5 ([0037]), which requires the accumulation of some amount of condensed water to effect the separation (i.e., to accumulate the condensed portion of the process stream).

Regarding claim 12, Lee discloses a stream 4 that comprises carbon dioxide that is discharged from the stripping tower 140 ([0034]), which is discharged 5 from the system ([0037]) (i.e., comprising a waste gas stream generated at the stripper unit). Regarding the limitation of a “second waste gas stream,” between streams 4 and 5, 4 may be arbitrarily regarded as a “second” waste gas stream without affecting the features of the system. See the discussion of claim interpretation above.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, and as evidenced by Udatsu et al. (US 2016/0346725 A1, hereinafter “Udatsu”).
Lee discloses a carbon dioxide-containing vapor 4 that is discharged from the stripping tower 140 ([0034], [0036]), from which the carbon dioxide is discharged ([0037]) (i.e., wherein at least one waste gas stream comprising a portion of the separated gas is generated), and which would be expected to contain steam, as evidenced by Udatsu ([0021]: “carbon dioxide is discharged from the stripper 30 together with steam as stripping unit exhaust gas 8”; [0028]: “generated steam 7 is supplied to a lower portion of the stripper 7”) (i.e., wherein at least one waste gas stream comprising a portion of the at least one stripping fluid is generated).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Lee discloses a system (Fig. 1) for separating carbon dioxide 5 ([0037]) from a carbon dioxide-containing absorption liquid 3 ([0026]) (i.e., a system for separating a gas from a process stream) comprising:
a flash drum 130 configured to receive carbon dioxide-containing absorbent liquid 3B ([0030]) from an absorption tower 110 that absorbs the carbon dioxide component from an exhaust gas 1 ([0027]) (i.e., a separation unit configured to receive a process stream of a chemical process), the flash drum discharging carbon dioxide-containing vapor 3C and carbon dioxide-containing absorbent liquid 3D ([0031]) (i.e., and to separate at least one component of the process stream), 
a condenser 170 that condenses water vapor included in the carbon dioxide-containing vapors 3F ([0037]) (i.e., the separation unit comprising a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit, the heat exchanger being configured for condensing the overhead stream of the process stream);
a reflux drum 180 that receives condensed water from condenser 170 for recycling to the stripping tower 140 ([0037]) (i.e., a drum configured to receive the condensed overhead stream of the process stream and arranged downstream of the heat exchanger); and
a stripping tower 140 that receives condensed water 6 from the condenser 170 via a reflux drum 180 ([0037]) (i.e., a stripper unit configured to receive the condensed overhead stream of the process stream from the drum), wherein the stripping tower receives steam 10 for separating the carbon dioxide ([0033]) (i.e.,  and being configured for separating the gas from the condensed overhead stream of the process stream by introducing at least one stripping fluid thereunto).
Further regarding the limitations of “a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit,” condenser 170 is located above a midpoint of the flash drum 130, and it receives an overhead steam 3C, 3E, and 3F (Fig. 1) from the flash drum 130, so condenser 170 can be regarded as located at an overhead portion of the flash drum 130.
Lee discloses all the limitations of claim 17.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Regarding claim 18, Lee discloses a process of removing carbon dioxide from the absorbent liquid containing carbon dioxide ([0005]) (i.e., a method for separating a gas from a process stream) comprising the steps of:
providing a flash drum 130 configured to receive carbon dioxide-containing absorbent liquid 3B ([0030]) from an absorption tower 110 that absorbs the carbon dioxide component from an exhaust gas 1 ([0027]) (i.e., providing a separation unit configured to receive a process stream of a chemical process), the flash drum discharging carbon dioxide-containing vapor 3C and carbon dioxide-containing absorbent liquid 3D ([0031]) (i.e., and to separate at least one component of the process stream),
providing a condenser 170 that condenses water vapor included in the carbon dioxide-containing vapors 3F ([0037]) (i.e., providing a heat exchanger at an overhead portion of the separation unit, the heat exchanger being configured for condensing an overhead stream of the process stream); and
providing a stripping tower 140 that receives condensed water 6 from the condenser 170 via a reflux drum 180 ([0037]) (i.e., providing a stripper unit configured to receive the condensed overhead stream of the process stream from the heat exchanger).
Further regarding the limitations of “a heat exchanger at an overhead portion of the separation unit, the heat exchanger being configured for condensing an overhead stream of the process stream,” condenser 170 is located above a midpoint of the flash drum 130, and it receives an overhead steam 3C, 3E, and 3F (Fig. 1) from the flash drum 130, so condenser 170 can be regarded as located at an overhead portion of the flash drum 130.
Lee discloses all the limitations of claim 18.

Regarding claim 19, Lee discloses: 
applying the carbon dioxide-containing absorbent liquid 3B to the flash drum 130 ([0030]) (i.e., feeding the process stream to the separation unit);
discharging carbon dioxide-containing vapor 3C and carbon dioxide-containing absorbent liquid 3D from the flash drum ([0031]) (i.e., separating the process stream into an overhead portion and a bottom portion);
condensing water vapor included in the carbon dioxide-containing vapors 3F in the condenser 170 ([0037]) (i.e., condensing the overhead portion of the process stream using the heat exchanger); and
using steam 10 to separate the carbon dioxide 5 from the stripping tower ([0033], [0037]) (i.e., separating the gas from the condensed overhead portion of the process stream by introducing at least one stripping fluid to the stripper unit). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Benderly et al. (US 2002/0146363 A1, hereinafter “Benderly”).
Lee discloses all the limitations of claim 1, as discussed above. However, Lee does not explicitly disclose a stripper unit that comprises a gas sparger.
Benderly discloses a stripping process and system (Fig. 1; [0064]). Benderly teaches that spargers can be used in a stripping gas addition system for delivering stripping gas to a stripper ([0065]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee by providing a stripper unit that comprises a gas sparger as taught by Benderly because (1) Lee teaches a stripping system that receives a stripping fluid but does not detail its means of delivery (Lee, Fig. 1; [0033]), and (2) spargers were an effective means of delivering stripping gas to a stripper that were known in the art (Benderly, [0065]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5 and 6, 9, 11, 14, 15, 17, and 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3, 5, 8, 10, 11, 13, 18, and 1, respectively, of U.S. Patent No. 10,960,349 B2 (reference document). 
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference document includes the additional limitation of a reactor. However, the instant less limited claim is obvious over the more limited claim of the reference document. 
In addition, instant claims 2, 3, 4, 5 and 6, 9, 11, 14, 15, 17, and 18 and 19 correspond to claims 2, 1, 3, 5, 8, 10, 11, 13, 18, and 1, respectively, of the reference document. 

Additional Claim Objections
Claims 2-4, 6-8, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-4, 6-8, 13-16, and 20. The concept of a system for separating a gas from a process stream comprising:
a separation unit configured to receive a process stream and to separate at least one component of the process stream, the separation unit comprising a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit, the heat exchanger being configured for condensing the overhead stream of the process stream; and
a stripper unit configured to receive the condensed overhead stream of the process stream from the heat exchanger and being configured for separating the gas from the condensed overhead stream of the process stream by introducing at least one stripping fluid thereunto (claim 1);
wherein the process stream comprises CO2, water, and methanol (claim 2);
wherein the chemical process is a methanol synthesis process (claim 3);
wherein the at least one stripping fluid comprises gaseous N2 or H2 (claim 4);
wherein at least one waste gas stream comprising a portion of the at least one stripping fluid and a portion of the separated gas is generated (claim 5); and wherein the at least one waste gas stream is generated from the stripper unit and is recycled to upstream of the chemical process (claim 6); or wherein the at least one waste gas stream is scrubbed of entrained methanol before venting to atmosphere (claim 7); or wherein the at least one stripping fluid is a reactant of the chemical process (claim 8);
further comprising a drum configured for receiving the condensed overhead stream from the heat exchanger upstream of the stripper unit (claim 10); and wherein the stripper unit is integral with the reflux drum, and the at least one stripping fluid is introduced to the condensed overhead stream within the reflux drum (claim 13); or wherein the drum is a reflux drum connected to the separation unit and configured to accumulate the condensed portion of the process stream (claim 11); and wherein the stripper unit is integral with the reflux drum, and the at least one stripping fluid is introduced to the condensed overhead stream within the stripper unit (claim 14); or wherein a reflux stream and a non-reflux extend and flow downstream from the drum, the stripper unit receives the non-reflux stream and the separation unit receives the reflux stream (claim 16); or
wherein the separation unit is a split column comprising a relatively high-pressure column and a relatively low-pressure column, each of the relatively high- and low-pressure columns further comprising at least one heat exchanger located at an overhead portion of the respective column and configured to receive an overhead process stream thereof (claim 15)
is considered to define patentable subject matter over the prior art.
In addition, the concept of a method for separating a gas from a process stream, the method comprising the steps of: 
providing a separation unit configured to receive a process stream of a chemical process and to separate at least one component of the process stream, 
providing a heat exchanger at an overhead portion of the separation unit, the heat exchanger being configured for condensing an overhead stream of the process stream; and
providing a stripper unit configured to receive the condensed overhead stream of the process stream from the heat exchanger (claim 18), 
wherein the heat exchanger comprises first and second heat exchangers, the first heat exchanger configured to condense a portion of the overhead stream, the second heat exchanger configured to receive a gaseous stream from the first exchanger and to condense a portion of the gaseous stream from the first heat exchanger (claim 20) is considered to define patentable subject matter over the prior art. 
The closest prior art is Lee et al. (KR20150019394A), which discloses a system (Fig. 1) comprising:
a flash drum 130 configured to receive carbon dioxide-containing absorbent liquid 3B ([0030]) (i.e., a separation unit), 
a condenser 170 that condenses water vapor included in the carbon dioxide-containing vapors 3F ([0037]) (i.e., the separation unit comprising a heat exchanger located at an overhead portion of the separation unit and receiving an overhead stream of the process stream from the overhead portion of the separation unit, the heat exchanger being configured for condensing the overhead stream of the process stream); and
a stripping tower 140 that receives condensed water 6 from the condenser 170 via a reflux drum 180 ([0037]) (i.e., a stripper unit configured to receive the condensed overhead stream of the process stream from the heat exchanger) for the discharge of carbon dioxide 5 ([037]), wherein the stripping tower receives steam 10 for separating the carbon dioxide ([0033]) (i.e., and being configured for separating the gas from the condensed overhead stream of the process stream by introducing at least one stripping fluid thereunto).
Regarding claims 2, 3, and 7, Lee teaches a system for absorbing carbon dioxide ([0030]) from exhaust gas ([0003]), so Lee provides no guidance that would have led one to use a process stream that comprises methanol (claim 2) or that originates from a methanol synthesis process (claim 3), or that would have led one to produce a waste gas stream that would be scrubbed of entrained methanol (claim 7).
Regarding claims 4 and 8, Lee teaches steam as a stripping fluid ([0033]), so Lee provides no guidance that would have led one to use N2 or H2 as a stripping fluid (claim 4), or to use a stripping fluid that is a reactant of the chemical process (claim 8).
Regarding claim 6, Lee does not suggest a waste gas stream from a stripper unit that is recycled to upstream of a chemical process.
Regarding claim 8, Lee does not suggest using stripping fluid that is a reactant of the chemical process.
Regarding claims 13 and 14, Lee does not suggest a stripper unit that is integral with the reflux drum.
Regarding claim 16, Lee does not suggest a reflux stream and a non-reflux that each extend and flow downstream from a drum, wherein the stripper unit receives the non-reflux stream and the separation unit receives the reflux stream.
Regarding claim 20, Lee teaches a heat exchanger 160 that passes a stream 3F to condenser 170 ([0036]) (i.e., the heat exchanger comprises first and second heat exchangers, the second heat exchanger configured to receive a gaseous stream from the first exchanger and to condense a portion of the gaseous stream from the first heat exchanger). However, Lee does not suggest a first heat exchanger that is configured to condense a portion of the overhead stream since heat exchanger 160 is only described as being provided to heat a regenerated absorption liquid 2 discharged from the stripping tower 140 ([0036]), and no conduit or vessel is provided for accommodating a condensate associated with heat exchanger 160. 
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vera-Castaneda (US 2012/0107209 A1) discloses a system (Fig. 1) for treating combustion effluents containing sulfur dioxide ([0002]) (i.e., a process stream of a chemical process) comprising a sulfur dioxide stripper 20 (i.e., a separation unit), a high temperature overhead condenser 40 that receives an overhead gas ([0064]) (i.e., a heat exchanger being configured for condensing an overhead stream) and passes a condensate 44 to a condensate stripper 50 ([0066]) (i.e., a stripper unit configured to receive the condensed overhead stream).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772